***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        WELLS FARGO BANK, N.A. v. NICOLE M.
              FRATARCANGELI ET AL.
                   (AC 41593)
                DiPentima, C. J., and Moll and Norcott, Js.

                                   Syllabus

The named defendant, F, who had executed a mortgage on certain real
    property, appealed to this court from the judgment of strict foreclosure
    rendered in favor of the substitute plaintiff, M Co. On appeal, F claimed,
    inter alia, that the trial court erred in striking her special defenses of
    illegal attestation of the mortgage deed and unclean hands as to the
    illegal attestation of the mortgage deed, and concluded that the validating
    statute (§ 47-36aa) rendered the mortgage deed valid and enforceable.
    In her special defenses, F had claimed, inter alia, that S, an agent of W
    Co., the predecessor in interest to M Co., breached her oath of office
    as a public official in her capacity as a notary public and committed
    acts of fraud in the execution of the mortgage deed, rendering the deed
    invalid and unenforceable. Specifically, F claimed that S did not notarize
    the mortgage deed while at F’s home and did not have a second attesting
    witness as required by statute (§ 47-5 [a]), and that S’s husband was the
    second attesting witness to the mortgage deed outside F’s presence and
    without her knowledge. Held:
1. The trial court properly granted M Co.’s motion to strike F’s special
    defense of illegal attestation of the mortgage deed as legally insufficient:
    the plain and unambiguous language of § 47-36aa (a) (2) provides that
    any mortgage containing a conveyancing defect as a result of, inter alia,
    being attested by one witness only is as valid as if it had been executed
    without the defect, unless an action challenging the validity of the mort-
    gage was commenced and a notice of lis pendens was recorded within
    two years after the mortgage was recorded, which did not occur here,
    and, therefore, the alleged witness attestation defect was automatically
    cured by the validating act; moreover, there was no language in § 47-
    36aa (a) (2) that limits its applicability or otherwise carves out a fraud
    exception for instances where it is alleged that the lack of a valid second
    attesting witness resulted from a fraudulent act.
2. The trial court properly granted M Co.’s motion to strike F’s special
    defense of unclean hands as to the attestation of the mortgage deed,
    as the witnessing defect in the mortgage deed was cured by operation
    of § 47-36aa (a) (2), and M Co.’s claim of foreclosure neither depended
    on nor was inseparably connected with S’s alleged fraudulent conduct;
    moreover, F did not allege that the conduct claimed to be unclean was
    done directly against her interests, and, therefore, the unclean hands
    doctrine was not available to F on the basis of the allegations made in
    support of her second special defense.
           Argued March 18—officially released August 27, 2019

                             Procedural History

  Action to foreclose a mortgage on certain real prop-
erty of the named defendant et al., and for other relief,
brought to the Superior Court in the judicial district of
Fairfield, where the defendant JPMorgan Chase Bank,
N.A. was defaulted for failure to appear; thereafter,
MTGLQ Investors, LP, was substituted as the plaintiff;
subsequently, the named defendant filed an answer and
special defenses; thereafter, the court, Hon. Alfred J.
Jennings, Jr., judge trial referee, granted in part the
substitute plaintiff’s motion to strike the named defen-
dant’s special defenses, and the named defendant
appealed to this court, which dismissed the appeal;
subsequently, the matter was tried to the court, Hon.
George N. Thim, judge trial referee; judgment of strict
foreclosure, from which the named defendant appealed
to this court. Affirmed.
  Gary L. Seymour, for the appellant (named
defendant).
  Todd H. Lampert, with whom, on the brief, was
Arthur C. Zinn, for the appellee (substitute plaintiff).
                          Opinion

   MOLL, J. The defendant, Nicole M. Fratarcangeli,1
appeals from the judgment of strict foreclosure ren-
dered after a court trial in favor of the substitute plain-
tiff, MTGLQ Investors, LP. On appeal, the defendant
claims that the court erred when it granted the substi-
tute plaintiff’s motion to strike as to her first and second
special defenses of (1) illegal attestation of the mort-
gage deed and (2) unclean hands as to the attestation
of the mortgage deed. We disagree and, accordingly,
affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the defendant’s claims. In its
complaint, the original plaintiff, Wells Fargo Bank, N.A.,
alleged the following relevant facts. On March 21, 2005,
the defendant executed a promissory note, in the princi-
pal amount of $535,000, in favor of World Savings Bank,
FSB (World Savings Bank). The note was secured by
a mortgage executed by the defendant on real property
located at 370 Wilson Road in Easton. On April 4, 2005,
the mortgage deed was recorded on the Easton land
records. Thereafter, the original plaintiff acquired
Wachovia Mortgage, FSB, formerly known as World
Savings Bank. Beginning in July, 2009, and each and
every month thereafter, the defendant failed to make
payments on the note. On or before April 21, 2015, the
original plaintiff became the party entitled to collect
the debt evidenced by the note and to enforce the mort-
gage. In connection with the defendant’s default on the
note, the original plaintiff exercised its option to declare
the entire balance of the note due and payable. In July,
2016, the original plaintiff commenced this foreclosure
action against the defendant.
   On December 2, 2016, the original plaintiff filed a
motion for a judgment of strict foreclosure. On March
2, 2017, the original plaintiff filed a motion to substitute
party plaintiff, as well as an accompanying memoran-
dum of law in support thereof and an appended copy
of its assignment of the mortgage to the substitute plain-
tiff. On March 20, 2017, the court granted the motion
to substitute.
  On May 17, 2017, the defendant filed an answer and
eight special defenses.2 In support of her first and sec-
ond special defenses, the defendant alleged the follow-
ing facts. World Savings Bank procured and paid for,
as part of the closing costs, the services of a notary
public, Kathleen Salerno, who conducted the closing at
the defendant’s home in Easton. While at the defen-
dant’s home, Salerno had the defendant execute all of
the necessary closing documents, including the mort-
gage deed, but Salerno did not notarize those docu-
ments while at the defendant’s home and did not request
or provide a second attesting witness to the mortgage
deed as required by General Statutes § 47-5 (a).3 Rather,
Salerno subsequently had her husband ‘‘witness’’ the
defendant’s signature, outside of the defendant’s pres-
ence and without the defendant’s knowledge.
   For her first special defense of illegal attestation of
the mortgage deed, the defendant alleged that, on the
basis of the foregoing factual allegations, Salerno, as
an agent of World Savings Bank and a public official
in her capacity as a notary public, breached her oath
of office and committed acts of fraud in the execution
of the mortgage deed, rendering the deed invalid and
unenforceable. For her second special defense of
unclean hands, relying on the same factual allegations,
the defendant claimed that Salerno, as an agent of World
Savings Bank, supplied a false witness in an effort to
validate the mortgage and that such action constituted
‘‘a blatant dishonest attempt to validate an invalid mort-
gage . . . .’’ The remaining special defenses are not at
issue in this appeal.
   On May 31, 2017, the substitute plaintiff filed a motion
to strike the defendant’s special defenses, including the
first and second special defenses, contesting the legal
sufficiency thereof. On July 12 and 13, 2017, respec-
tively, the defendant filed an objection and a memoran-
dum of law in opposition to the motion to strike. On
November 21, 2017, the court, inter alia, granted the
substitute plaintiff’s motion to strike as to the defen-
dant’s first and second special defenses.4 With respect
to the first special defense of illegal attestation of the
mortgage deed, the court granted the motion on two
grounds: (1) the defect of one invalid witness was cured
by operation of General Statutes § 47-36aa (validating
act); and (2) a defect in a mortgage cannot be used
to defeat a foreclosure action as between the original
mortgagor and mortgagee, as a mortgage deed that is
not properly witnessed and acknowledged is neverthe-
less valid as between the parties to the instrument.5 As
to the defendant’s second special defense of unclean
hands, the court granted the motion to strike on the
ground that the defect of one invalid witness was vali-
dated by § 47-36aa (a) (2), and Salerno’s alleged fraudu-
lent misconduct played no role in aiding the substitute
plaintiff’s claim for foreclosure. On December 20, 2017,
the substitute plaintiff filed a reply to the defendant’s
non-stricken special defenses.
   On April 12, 2018, following a trial to the court, the
court rendered a judgment of strict foreclosure in favor
of the substitute plaintiff. This appeal followed. Addi-
tional facts and procedural history will be provided
as necessary.
   At the outset, we note the standard of review and
legal principles that apply to the defendant’s claims.
‘‘Because a motion to strike challenges the legal suffi-
ciency of a pleading and, consequently, requires no
factual findings by the trial court, our review of the
court’s ruling on [a motion to strike] is plenary. . . .
A party wanting to contest the legal sufficiency of a
special defense may do so by filing a motion to strike.
The purpose of a special defense is to plead facts that
are consistent with the allegations of the complaint
but demonstrate, nonetheless, that the plaintiff has no
cause of action. . . . In ruling on a motion to strike,
the court must accept as true the facts alleged in the
special defenses and construe them in the manner most
favorable to sustaining their legal sufficiency.’’ (Cita-
tions omitted; internal quotation marks omitted.) Bara-
sso v. Rear Still Hill Road, LLC, 64 Conn. App. 9, 12–13,
779 A.2d 198 (2001). ‘‘In determining whether a motion
to strike should be granted, the sole question is whether,
if the facts alleged are taken to be true, the allegations
provide a cause of action or a defense.’’ County Federal
Savings & Loan Assn. v. Eastern Associates, 3 Conn.
App. 582, 585, 491 A.2d 401 (1985). We now address
the defendant’s claims in turn.
                             I
   The defendant first claims that the court erred in
striking her first special defense of illegal attestation
of the mortgage deed on the basis that § 47-36aa ren-
dered the mortgage deed valid and enforceable despite
Salerno’s alleged fraudulent use of her husband as a
false witness.6 Specifically, without relying on any spe-
cific language of § 47-36aa or any underlying legislative
history, the defendant argues that ‘‘it is clear that the
legislature never intended in enacting [§] 47-36aa to
validate such fraudulent acts.’’ In response, the substi-
tute plaintiff contends that the relevant provisions of
§ 47-36aa (a) are clear and unambiguous and provide
that, unless an action challenging the validity of a mort-
gage on the basis of one of the conveyancing defects
or omissions enumerated in § 47-36aa (a) is commenced
and a notice of lis pendens is recorded on the land
records within two years after the mortgage is recorded,
such mortgage is as valid as if it had been executed
without the defect or omission. Therefore, the substi-
tute plaintiff argues, in the absence of such procedure
being followed in the present case, the alleged wit-
nessing defect is cured by operation of § 47-36aa (a).
We agree with the substitute plaintiff.
   We briefly address the applicable standard of review.
Resolution of the defendant’s claims on appeal requires
us to determine whether § 47-36aa (a) applies to cure
an attesting witness defect or omission in the context
of an allegation of fraud in the execution of a mortgage
deed. Because statutory interpretation involves a ques-
tion of law, our review is plenary. Bell Atlantic NYNEX
Mobile, Inc. v. Commissioner of Revenue Services, 273
Conn. 240, 249, 869 A.2d 611 (2005).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . Importantly,
ambiguity exists only if the statutory language at issue is
susceptible to more than one plausible interpretation.’’
(Footnote added; internal quotation marks omitted.)
Connecticut Housing Finance Authority v. Alfaro, 328
Conn. 134, 141–42, 176 A.3d 1146 (2018).
   We begin with the language of § 47-5, entitled in part
‘‘Requirements re conveyances of land,’’ which provides
in relevant part: ‘‘(a) All conveyances of land shall be:
(1) In writing; (2) if the grantor is a natural person,
subscribed, with or without a seal, by the grantor with
his own hand . . . and (4) attested to by two witnesses
with their own hands.’’ (Emphasis added.) In the pres-
ent case, the parties do not dispute that the mortgage
deed was not ‘‘attested to by two witnesses’’ in accor-
dance with § 47-5 (a) (4). That is, there is no dispute
that (1) the defendant signed the note and the mortgage
deed, (2) Salerno was a valid attesting witness to the
mortgage deed, and (3) Salerno’s husband was not a
valid attesting witness to the mortgage deed.
   We turn, therefore, to the language of the validating
act, § 47-36aa, entitled ‘‘Validations re conveyancing
defects of instrument recorded after January 1, 1997,
insubstantial defects, defects re power of attorney,
defects re conveyance by fiduciary.’’ Section 47-36aa
provides in relevant part: ‘‘(a) Conveyancing defects.
Any deed, mortgage . . . or other instrument made for
the purpose of conveying, leasing, mortgaging or affect-
ing any interest in real property in this state recorded
after January 1, 1997, which instrument contains any
one or more of the following defects or omissions is
as valid as if it had been executed without the defect
or omission unless an action challenging the validity of
that instrument is commenced and a notice of lis pen-
dens is recorded in the land records of the town or
towns where the instrument is recorded within two
years after the instrument is recorded . . . (2) The
instrument is attested by one witness only or by no
witnesses . . . .’’ As stated by our Supreme Court, the
validating act ‘‘provides a mechanism for curing certain
defects in instruments affecting interests in real prop-
erty, including defective acknowledgements or a lack
of attesting witnesses . . . . [T]hese defects are cured
automatically by statute, in the absence of a timely
filed action specifically challenging the validity of the
instrument and a timely filed lis pendens . . . .’’ Alex-
son v. Foss, 276 Conn. 599, 607–608, 887 A.2d 872 (2006).
   The express language of § 47-36aa (a) (2) provides,
inter alia, that any mortgage containing a conveyancing
defect as a result of being ‘‘attested by one witness only
or by no witnesses’’ is ‘‘as valid as if it had been executed
without the defect or omission’’ unless an action chal-
lenging the validity of the mortgage is commenced and
a notice of lis pendens is recorded within two years
after the mortgage is recorded. There is no language in
§ 47-36aa (a) that limits the applicability of subdivision
(2) or otherwise carves out a fraud exception for
instances where it is alleged that the lack of a valid
second attesting witness resulted from a fraudulent act.
We conclude that the meaning of the validating act with
regard to the question before us is plain and unambigu-
ous and, therefore, our inquiry as to such meaning ends.
See In re Elianah T.-T., 326 Conn. 614, 624, 165 A.3d
1236 (2017) (‘‘[i]f the legislature’s intent is clear from the
statute’s plain and unambiguous language, our inquiry
ends’’). Simply put, § 47-36aa does not contain a fraud
exception, and we do not write one into the statute.
We further note that when the legislature wants to carve
out a fraud exception, it knows how to do so. See, e.g.,
General Statutes § 12-415 (f) (‘‘[e]xcept in the case of
fraud . . . every notice of a deficiency assessment
shall be mailed within three years after the last day of
the month following the period for which the amount
is proposed to be assessed or within three years after
the return is filed, whichever period expires later’’
[emphasis added]).
   Applying the language of § 47-36aa (a) (2) to the pres-
ent case, we conclude that, in the absence of a timely
filed action specifically challenging the validity of the
mortgage at issue on the basis of an enumerated con-
veyancing defect, namely, the lack of a valid second
witness as otherwise required by § 47-5 (a),7 the validat-
ing act automatically cured such defect or omission.
Cf. Collard & Roe, P.C. v. Klein, 87 Conn. App. 337,
350, 865 A.2d 500 (affirming trial court’s determination
that § 47-36aa did not cure invalidity of deed not signed
by two witnesses because plaintiff brought action chal-
lenging conveyance and filed notice of lis pendens
within statutory period), cert. denied, 274 Conn. 904,
876 A.2d 13 (2005); see also Lupoli v. Lupoli, 38 Conn.
App. 639, 642–43, 662 A.2d 809 (special validating act
cured any imperfection in execution of deed relating
to second attesting witness), cert. denied, 235 Conn.
907, 665 A.2d 902 (1995). In this connection, we make
clear that § 47-36aa (a) (2) does not render valid the
invalid signature of Salerno’s husband; rather, § 47-36aa
(a) (2) cures the lack of a valid second witness. In light
of the foregoing, and construing the factual allegations
in a manner most favorable to the defendant, we con-
clude that the defendant failed to plead a legally suffi-
cient special defense, and the trial court properly
granted the substitute plaintiff’s motion to strike as to
the defendant’s first special defense.
                             II
   The defendant next claims that the trial court erred
in striking her second special defense of unclean hands
as to the attestation of the mortgage. The substitute
plaintiff argues, to the contrary, that the court properly
struck the defendant’s second special defense on the
basis that the substitute plaintiff’s claim of foreclosure
neither depended on nor was inseparably connected
with the alleged prior fraud of Salerno. We agree with
the substitute plaintiff.
   ‘‘[W]e note that an action to foreclose a mortgage is
an equitable proceeding. . . . It is a fundamental prin-
ciple of equity jurisprudence that for a complainant to
show that he is entitled to the benefit of equity he must
establish that he comes into court with clean hands.
. . . The clean hands doctrine is applied not for the
protection of the parties but for the protection of the
court. . . . It is applied not by way of punishment but
on considerations that make for the advancement of
right and justice. . . . Because the doctrine of unclean
hands exists to safeguard the integrity of the court . . .
[w]here a plaintiff’s claim grows out of or depends upon
or is inseparably connected with his own prior fraud,
a court of equity will, in general, deny him any relief,
and will leave him to whatever remedies and defenses
at law he may have. . . . Though an obligation be indi-
rectly connected with an illegal transaction, it will not
thereby be barred from enforcement, if the plaintiff
does not require the aid of the illegal transaction to
make out his case. . . . In addition, the conduct
alleged to be unclean must have been done directly
against the interests of the party seeking to invoke the
doctrine, rather than the interests of a third party.’’
(Citations omitted; internal quotation marks omitted.)
Thompson v. Orcutt, 257 Conn. 301, 310–11, 777 A.2d
670 (2001).
   Mindful of these principles, and construing the fac-
tual allegations in a manner most favorable to the defen-
dant, we conclude that the trial court properly granted
the substitute plaintiff’s motion to strike as to the defen-
dant’s second special defense. As discussed in part I
of this opinion, the witnessing defect in the mortgage
deed was cured by operation of the validating act, and
the substitute plaintiff’s claim of foreclosure neither
depended on nor was inseparably connected with the
alleged fraudulent conduct of Salerno. Moreover, the
defendant did not allege that the conduct claimed to
be unclean was done directly against her interests.8 Id.,
311 (‘‘the conduct alleged to be unclean must have been
done directly against the interests of the party seeking
to invoke the doctrine’’). Accordingly, the unclean
hands doctrine was not available to the defendant on
the basis of the allegations made in support of her
second special defense.
  The judgment is affirmed and the case is remanded
for the purpose of setting new law days.
      In this opinion the other judges concurred.
  1
     The complaint also named JPMorgan Chase Bank, N.A., as a defendant,
but it was defaulted for failure to appear and is not participating in this
appeal. Accordingly, we refer to Nicole M. Fratarcangeli as the defendant.
   2
     The defendant asserted the following special defenses: (1) illegal attesta-
tion of the mortgage deed (first special defense); (2) unclean hands as to
the attestation of the mortgage deed (second special defense); (3) unconscio-
nability (third special defense); (4) equitable estoppel (fifth special defense);
(5) statute of limitations (sixth special defense); (6) fraud as to the loan
modification process (seventh special defense); (7) unclean hands as to
the loan modification process (eighth special defense); and (8) equitable
estoppel as to the loan modification process (ninth special defense). The
defendant did not plead a fourth special defense.
   3
     As a result of a typographical error, the special defense cites General
Statutes § 47-5a, instead of General Statutes § 47-5 (a), which provides in
relevant part: ‘‘All conveyances of land shall be: (1) In writing; (2) if the
grantor is a natural person, subscribed, with or without a seal, by the grantor
with his own hand . . . and (4) attested to by two witnesses with their
own hands.’’
   4
     In addition, the court denied the motion as to the third, fifth, seventh,
eighth, and ninth special defenses and granted the motion as to the sixth
special defense without prejudice to the defendant’s right to plead a statute
of limitations defense in response to any motion for a deficiency judgment
that may have been filed later in the case.
   On December 7, 2017, the defendant appealed from the court’s November
21, 2017 order insofar as it granted the substitute plaintiff’s motion to strike
as to her first and second special defenses. On December 19, 2017, the
substitute plaintiff filed a motion to dismiss the appeal for lack of subject
matter jurisdiction and to sanction the defendant on the ground that her
appeal was frivolous. On January 18, 2018, this court granted the substitute
plaintiff’s motion to dismiss on the basis that no final judgment had been
rendered but denied its request for sanctions.
   5
     In striking the defendant’s first special defense, the court also rejected
the defendant’s contention that Salerno’s failure to notarize the necessary
closing documents, including the mortgage deed, while at the defendant’s
home rendered the mortgage deed invalid and unenforceable. On appeal,
the defendant does not assert any claim with respect to that portion of the
court’s decision.
   6
     Additionally, the defendant sets forth a separate claim on appeal that
the court erroneously struck her first special defense by finding that the
mortgage deed is enforceable between the parties on the basis of case law
applicable to a defect, omission, and/or mistake, as opposed to an intentional
act, in the execution of a mortgage deed. Because the defendant does not
analyze, or even cite, any of the case law that she claims was misapplied,
we do not address this separate claim further. See, e.g., Citibank, N.A. v.
Stein, 186 Conn. App. 224, 248, 199 A.3d 57 (2018) (appellate courts are not
required to review issues that have been improperly presented through an
inadequate brief), cert. denied, 331 Conn. 903, 202 A.3d 373 (2019).
   7
     It is undisputed that the defendant did not commence an action to
challenge the validity of the mortgage based on the attesting witness defect
within two years after the mortgage instrument was recorded (or at any
other time).
   8
     Indeed, during oral argument before this court, the following
exchange occurred:
   ‘‘The Court: What was the fraud on your client?
   ‘‘[The Defendant’s Counsel]: I don’t think it’s fraud on my client at all.’’